Citation Nr: 0401777	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to an increased rating for postoperative 
residuals of intervertebral disc syndrome (IVDS) at L4-5 and 
L5-S1, currently evaluated as 60 percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from August 2001 and February 2002 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

An August 2000 Board decision denied two claims, one 
requesting a higher rating for the IVDS and another 
requesting a total disability rating based on individual 
unemployability (TDIU).  But earlier, in April 1996, the 
Board had referred to the RO an additional claim of clear and 
unmistakable error (CUE) in an April 1978 decision reducing 
the veteran's rating.  This additional issue has yet to be 
addressed by the RO, however, so it is again referred there 
for expeditious handling and adjudication.

As for the claims currently on appeal, they must be REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

As alluded to, in August 2000 the Board denied a rating 
higher than 60 percent for the service-connected 
postoperative residuals of IVDS at L4-5 and L5-S1 
(the veteran's only service-connected disability).  The Board 
also denied his claim for a TDIU.  A total rating was 
previously in effect from January 19, 1972, to June 30, 1978.  
The RO since has notified the veteran of what is needed to 
substantiate his claims.  



On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  It since has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations essentially eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002).

Here, however, the RO has not informed the veteran which 
portion, if any, of the evidence must be provided by him and 
which part, if any, VA will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

With respect to the claim for service connection for 
Hepatitis C, the veteran alleges this condition is due to 
either surgery or injections while in the military or by VA 
after service.  In a September 2000 statement in support of 
claim, VA Form 21-4138, he requested that records be obtained 
of his 1988 back surgery at the Elliott Hospital in 
Manchester, New Hampshire.  The report of a VA examination in 
1978 noted hospitalization at a private facility in 
Manchester, New Hampshire in January 1976 for, in part, a 
Darvon addiction.  However, to the extent he alleges his 
Hepatitis C is due to VA post-service treatment, this is 
compensated under the provisions of 38 U.S.C.A. § 1151.  But 
the RO has not adjudicated this particular aspect of this 
claim or provided him or his representative with governing 
laws and regulations.  

In the October 2002 statement of the case (SOC) the veteran 
and his representative were informed of the change in the 
criteria for evaluating IVDS under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective on September 23, 
2002.  

Prior to September 23, 2002, IVDS (formerly at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and now, as of September 26, 
2003, at Diagnostic Code 5243) was evaluated on the basis of 
subjective classifications of mild, moderate, severe, and 
pronounced.  Effective September 23, 2002, the revised IVDS 
rating criteria, on the other hand, use more objective 
criteria and the pertinent considerations-either 
preoperatively or postoperatively, are whether the veteran 
has had incapacitating episodes during the immediately 
preceding 12 months and, if so, the total duration of them, 
and whether he should receive a higher rating based on 
combination, under 38 C.F.R. § 4.25, of the neurologic and 
orthopedic manifestations of his disability.  Whichever 
method results in the higher evaluation is the one that must 
be used.  Under the revised criteria, when rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months, the maximum rating is 60 percent.  

Note 1 to these revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).  

Note 2 to these revised criteria provides that, when rating 
on the basis of chronic manifestations, the orthopedic 
disabilities will be rated under the most appropriate 
orthopedic diagnostic code or codes and the evaluation of 
neurologic disabilities will be done separately using the 
most appropriate neurologic diagnostic code or codes.  
Chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  Note 1 to 
38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  

But, the criteria for evaluating disabilities of the spine, 
other than IVDS, were revised effective September 26, 2003.  
The criteria prior to September 26, 2003, focused on 
subjective classifications of whether any ankylosis was in a 
favorable or unfavorable position (formerly Diagnostic Codes 
5286 thru 5289) and subjective classifications of whether the 
degree of limitation of motion was mild, moderate or severe 
(formerly Diagnostic Codes 5290 thru 5292), except that other 
factors were taken into consideration for residuals of a 
vertebral fracture (formerly Diagnostic Code 5285) and sacro-
iliac injury and weakness and lumbosacral strains (formerly 
Diagnostic Codes 5294 and 5295).  The Diagnostic Codes for 
rating spinal disorders were also renumbered-including, as 
mentioned, renumbering IVDS as Diagnostic Code 5243.  

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and provide for 
evaluations with or without symptoms such as pain (radiating 
or not), stiffness, or aching and thus encompass and takes 
into account those symptoms and removes any requirement that 
there be any of these symptoms to assign any evaluation.  68 
Fed. Reg. 51454 (August 27, 2003).  Note (6) to the revised 
criteria provides that the thoracolumbar and cervical 
segments of the spine are to be separately evaluated except 
when there is unfavorable ankylosis of both segments which 
will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, and 
the supplementary information in the published regulations 
indicates that examiners should be asked to identify the 
underlying pathologic process so that evaluations can be made 
under the appropriate diagnostic codes for spinal disability.  
68 Fed. Reg. 51454-58, 51455 (Aug. 27, 2003).  



In this case, the RO has neither cited nor considered the 
revised criteria that became effective September 26, 2003.  
Thus, the veteran should be afforded VA orthopedic and 
neurological examinations for rating purposes.  
38 U.S.C.A. § 5103A(d).

With respect to the representative's request for a vocational 
rehabilitation assessment for the purpose of determining 
whether the veteran is incapable of gainful employment, the 
attention of the RO is drawn to the precedent opinion in 
VAOGCPREC 8-94 (March 25, 1994).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 are fully complied with 
and satisfied, consistent with the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003) and all 
applicable legal precedent.

2.  Ask the veteran to provide the names and 
addresses of all VA and private clinical 
sources and approximate dates of treatment, 
evaluation or hospitalization since military 
service during which he received any 
injections, surgery or other invasive 
procedure that might have caused his Hepatitis 
C.  Ask that he complete and return the 
appropriate releases (VA Form 21-4142s) for 
the medical records of each such private care 
provider since military service.  This should 
include, but is not limited to, all records of 
hospitalization in 1988 at the Elliott 
Hospital in Manchester, New Hampshire. 

The veteran should be specifically requested 
to provide the names and addresses of any 
treating physicians who have rendered 
diagnoses or opinions, to include having 
simply verbally informed him, that his 
Hepatitis C is due to any invasive procedure 
during military service or by VA 
after the conclusion of his military service.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

Also ask each indicated treating source to 
provide a medical opinion or diagnosis 
concerning the etiology of the Hepatitis C-
particularly insofar as whether the condition 
is related to medical treatment of the veteran 
during his service in the military or to VA 
treatment since his discharge.  

All indicated VA medical records, including 
records of VA hospitalization shortly after 
the veteran's November 1970 discharge from 
military service, should be obtained and 
associated with the claim files.  This should 
include records of his VA hospitalization in 
June 1974 in San Diego, California (which was 
noted in the January 1975 VA hospitalization 
summary to have been for a questionable 
seizure disorder probably related to drug 
addiction), as well VA hospitalization in 1972 
and multiple VA hospitalizations in 1978 an 
1979.  

3.  If the veteran has a VA Vocational 
Rehabilitation Folder, this also should be 
obtained and associated with the claim files.  



4.  Also ask the veteran to clarify whether he 
is receiving, or has in the past received, 
Social Security benefits that are based on 
disability rather than merely his retirement.  
If he responds affirmatively, contact the 
Social Security Administration (SSA) and 
obtain a copy of the decision concerning his 
claim for disability benefits with that 
agency, including any medical records used to 
make the decision, copies of any hearing 
transcripts, etc.  

5.  As well, the veteran should be requested 
to provide as much identifying information as 
possible concerning the workman's compensation 
claims he has filed since his November 1970 
discharge from military service.  This should 
include the claim number (such as the past 
claim number [redacted] relative to a 1992 on-
the-job injury with the U.S. Post Office) or 
other identifying information as to that claim 
as well as all clinical sources involved in 
his treatment or evaluation relevant to either 
such injury or such claim.  Obtain any 
workman's compensation decision and all 
associated records. 

6.  Schedule the veteran for an appropriate VA 
examination to obtain a medical opinion 
indicating whether it is at least as likely as 
not that any Hepatitis C he may now have is of 
service origin or whether it is at least as 
likely as not this condition initially 
manifested within one year of his November 
1970 discharge from service.

Also, the examiner should render an opinion as 
to whether it is at least as likely as not 
that the claimed Hepatitis C is related to any 
post-service VA treatment.  

A complete rationale for all opinions should 
be provided.  If no opinion can be rendered, 
explain why this is not possible.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folders 
for the veteran's pertinent medical history.  
All necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to 
guide the examination, the submitted 
examination report should include the 
questions to which answers are provided.  

7.  Schedule the veteran for a VA orthopedic 
examination, too, to assess the severity of 
his service-connected IVDS.  

The examiner should identify the underlying 
pathologic process.  

The examiner should determine whether there is 
weakened movement, premature/excess 
fatigability, or incoordination and, 
if feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss due to such factors.  
The examiner should express an opinion as to 
whether pain, whether radiating or not, 
significantly limits functional ability during 
flare-ups or when the affected portion of the 
back is used repeatedly over a period of time.  
This determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to pain on 
use during flare-ups.  

The examiner should determine whether there is 
limitation of motion in all planes of motion, 
measured to the nearest five degrees and, if 
less than the maximum ranges of motion 
specified in Note 2 to the General Rating 
Formula for Diseases and Injuries of the 
Spine, at 38 C.F.R. § 4.71a, whether the 
ranges of motion found are normal and, if so, 
the examination must set forth an explanation 
of the reasons for such assessment.  

Also, the examiner should determine whether 
there is any ankylosis, and, if so, whether it 
is favorable or unfavorable, and whether there 
is any muscle spasm, guarding, or localized 
tenderness causing abnormality of gait or 
spinal contour.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folders 
for the veteran's pertinent medical history.  
All necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to 
guide the examination, the submitted 
examination report should include the 
questions to which answers are provided.  

8.  Schedule the veteran for a VA neurological 
examination, as well, to assess the severity 
of his service-connected IVDS.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree 
of intermittent relief he experiences between 
those attacks, if any.  The examiner should 
also be asked if there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain.   If so, the examiner 
should state whether the sciatic neuropathy 
results in demonstrable muscle spasm, absent 
ankle jerk, or any other positive neurological 
finding.  The examiner should further state 
whether any IVDS that may be present results 
in incapacitating episodes, and the total 
duration of any of those episodes.  

All other neurological manifestations of the 
service-connected IVDS, to include any effect 
upon peripheral nerves of the lower 
extremities other than the sciatic nerve, 
should be recorded, to include recording the 
impact upon function and the degree of 
severity of such neurological impairment, if 
any.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folders 
for the veteran's pertinent medical history.  
All necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to 
guide the examination, the submitted 
examination report should include the 
questions to which answers are provided.  

9.  Thereafter, review the claims files to 
ensure that all requested development has been 
completed, including responses to the 
questions posed to the VA examiners.  If any 
development is incomplete, or if the 
examination report does not contain sufficient 
information, take corrective action.  
38 C.F.R. § 4.2 (2002).  

10.  Then readjudicate the claims based on the 
additional evidence obtained.

In particular, the RO should cite and address 
both the applicable old and the revised 
criteria for the evaluation of IVDS.  

Also, the RO must adjudicate the claim of 
entitlement to compensation for Hepatitis C 
under the provisions of 38 U.S.C.A. § 1151, 
and the veteran and his representative must be 
informed of the applicable laws and 
regulations in this regard.  

If the benefits sought on appeal remain 
denied, prepare a supplemental statement of 
the case (SSOC) and send it to the veteran and 
his representative.  Give them time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


